

AMENDED AND RESTATED
RETENTION AND OWNERSHIP
CHANGE EVENT AGREEMENT
This Amended and Restated Retention and Ownership Change Event Agreement
(“Agreement”) is made effective as of the last date set forth below by and
between Immersion Corporation (the “Company”) and Nancy Erba (“Executive”).
RECITALS
Executive and the Company entered into a Retention and Ownership Change Event
Agreement dated as of September 6, 2016 and amended as of March 3, 2017 (the
“Original Agreement”).
The Board has determined that it is in the best interests of the Company to
amend the Original Agreement to provide for immediate vesting of 100% of
Executive’s unvested Company equity awards upon termination without Cause or
resignation for Good Reason due to a Change in Control.
AGREEMENT
In recognition thereof, the parties now agree as follows:
1.Definitions. For purposes of this Agreement:
(a)“Change in Control” means the occurrence of any of the following:
(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d‑3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total combined voting power of the Company’s
then‑outstanding securities entitled to vote generally in the election of the
Company’s Board of Directors; provided, however, that the following acquisitions
shall not constitute a Change in Control: (1) an acquisition by any such person
who on the effective date of such transaction is the beneficial owner of more
than fifty percent (50%) of such voting power, (2) any acquisition directly from
the Company, including, without limitation, a public offering of securities,
(3) any acquisition by the Company, (4) any acquisition by a trustee or other
fiduciary under an employee benefit plan of the Company or (5) any acquisition
by an entity owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the voting securities
of the Company; or
(ii)    an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 1(c)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be; or


Page 1

--------------------------------------------------------------------------------




(iii)    a liquidation or dissolution of the Company;
provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) of this Section 1(a) in which a
majority of the members of the Board of Directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of incumbent members. Notwithstanding the foregoing, to the extent
that any amount that constitutes deferred compensation subject to and not
exempted from the requirements of Section 409A of the Code (“Section 409A”),
would become payable under this Agreement by reason of a Change in Control, such
amount shall become payable only if the event constituting a Change in Control
would also constitute a change in ownership or effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company within the meaning of Section 409A.
(b)“Good Reason” means any of the following conditions, which condition(s)
remain(s) in effect thirty (30) days after written notice to the Board or the
Company’s Chief Executive Officer from Executive of such condition(s):
(i)    a material decrease in Executive’s base salary, other than a material
decrease that applies generally to other executives of the Company at
Executive’s level;
(ii)    a material, adverse change in the Executive’s title, authority,
responsibilities, or duties; or
(iii)    the relocation of the Executive’s work place for the Company to a
location that is more than forty (40) miles distant from Executive’s present
work location for the Company;
provided, that such written notice must be given within thirty (30) days
following the first occurrence of any of the good reason conditions set forth in
this subsection (b) and the Executive’s resignation must occur within six (6)
months following the first occurrence of the good reason condition.
(c)“Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of more
than fifty percent (50%) of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).
(d)a termination for “Cause” means Executive’s termination based upon (1)
Executive’s theft, dishonesty, misconduct, breach of fiduciary duty, or
falsification of any Company documents or records; (2) Executive’s material
failure to abide by the Company’s code of conduct or other policies (including,
without limitation, policies relating to confidentiality and reasonable
workplace conduct); (3) Executive’s unauthorized use, misappropriation,
destruction or diversion of any tangible or intangible asset or corporate
opportunity of the Company (including, without limitation, Executive’s improper
use or disclosure of the Company’s confidential or proprietary information);
(4) any intentional act by the Executive that has a material detrimental effect
on the Company’s reputation or business; (5) Executive’s repeated


Page 2

--------------------------------------------------------------------------------




failure or inability to perform any reasonable assigned duties after written
notice from the Company of, and a reasonable opportunity to cure, such failure
or inability; (6) Executive’s conviction (including any plea of guilty or nolo
contendere) for any criminal act that impairs Executive’s ability to perform her
duties for the Company.
(e)“Separation from Service” shall have the meaning determined by Treasury
Regulations issued pursuant to Section 409A.
2.    Termination Without Cause or Resignation for Good Reason. In the event
that the Company or its successor terminates Executive’s employment without
Cause or Executive resigns for Good Reason and Executive is not entitled to
receive the severance pay and benefits described in Section 3 below, Executive
will be entitled to receive the following payment and benefits, provided that
prior to the sixtieth (60th) day following the date of such termination
Executive has signed a general release of known and unknown claims in a form
satisfactory to the Company, and the period for revocation has lapsed without
the general release having been revoked:
(a)    payment in a lump sum on the sixtieth (60th) day following Executive’s
termination of employment of an amount equal to six (6) months’ base salary at
Executive’s final base salary rate, subject to applicable withholding; and
(b)    commencing on the sixtieth (60th) day following Executive’s termination
of employment, payment of the premiums (including reimbursement to Executive of
any such premiums paid by Executive during such sixty (60) day period) necessary
to continue Executive’s and dependents group health insurance coverage under
COBRA until the earlier of (i) six (6) months following Executive’s termination
date, or (ii) the date on which Executive first becomes eligible to obtain other
group health insurance coverage. Thereafter, Executive may elect to purchase
continued group health insurance coverage at her own expense in accordance with
COBRA. Notwithstanding the foregoing, payment of such premiums shall not
commence unless and until Executive has incurred a Separation from Service.
In the event that a Change in Control constituting a change in ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company within the meaning of Section 409A (a
“Section 409A Change in Control Event”) occurs on or before the ninetieth (90th)
day following a date on which Executive experiences a termination of employment
in connection with which Executive is entitled to receive the payment provided
by Section 2(a), Executive will be entitled to receive the following additional
payment and benefits:
(a)    payment on the sixtieth (60th) day following the Section 409A Change in
Control Event of an amount equal to six (6) months’ base salary at Executive’s
final base salary rate, subject to applicable withholding; and
(b)    commencing with the seventh (7th) month following Executive’s termination
of employment, payment of the premiums necessary to continue Executive’s and
dependents group health insurance coverage under COBRA until the earlier of (i)
twelve (12) months following Executive’s termination date, or (ii) the date on
which Executive first becomes eligible to obtain other group health insurance
coverage. Thereafter, Executive may elect to


Page 3

--------------------------------------------------------------------------------




purchase continued group health insurance coverage at her own expense in
accordance with COBRA. Notwithstanding the foregoing, payment of such premiums
shall not commence unless and until Executive has incurred a Separation from
Service.
3.    Termination Without Cause or Resignation for Good Reason Due to a Change
in Control. In the event that, within one (1) year following a Change in
Control, the Company or its successor terminates Executive’s employment without
Cause or Executive resigns for Good Reason, Executive will be entitled to
receive the following payment and benefits, provided that prior to the sixtieth
(60th) day following the date of such termination Executive has signed a general
release of known and unknown claims claims in a form satisfactory to the
Company, and the period for revocation has lapsed without the general release
having been revoked:
(a)    payment in a lump sum on the sixtieth (60th) day following Executive’s
termination of employment of an amount equal to twelve (12) months’ base salary
at Executive’s final base salary rate, subject to applicable withholding;
(b)    commencing on the sixtieth (60th) day following Executive’s termination
of employment, payment of the premiums (including reimbursement to Executive of
any such premiums paid by Executive during such sixty (60) day period) necessary
to continue Executive’s and dependents group health insurance coverage under
COBRA until the earlier of (i) twelve (12) months following Executive’s
termination date, or (ii) the date on which Executive first becomes eligible to
obtain other group health insurance coverage. Thereafter, Executive may elect to
purchase continued group health insurance coverage at her own expense in
accordance with COBRA. Notwithstanding the foregoing, payment of such premiums
shall not commence unless and until Executive has incurred a Separation from
Service; and
(c)    Immediate vesting in one hundred percent (100%) of her then unvested
Company equity awards.
4.    Voluntary Termination. In the event that Executive resigns from her
employment with the Company at any time (other than a resignation for Good
Reason during the period covered by Section 2 or Section 3), or in the event
that Executive’s employment terminates at any time as a result of her death or
disability (meaning Executive is unable to perform her duties for any
consecutive six (6) month period, with or without reasonable accommodation, as a
result of a physical and/or mental impairment), Executive will be entitled to no
compensation or benefits from the Company other than those earned through the
date of Executive’s termination. Executive agrees that if she resigns from her
employment with the Company, she will provide the Company with 20 calendar days’
written notice of such resignation. The Company may, in its sole discretion,
elect to waive all or any part of such notice period and accept the Executive’s
resignation at an earlier date.
5.    Termination for Cause. If Executive’s employment is terminated by the
Company at any time for Cause as defined above in paragraph 1, Executive will be
entitled to no compensation or benefits from the Company other than those earned
through the date of her termination for Cause.


Page 4

--------------------------------------------------------------------------------




6.    Compliance With Section 409A.
(a)    Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to Section 2 or Section 3 of the Agreement which constitutes a
“deferral of compensation” within the meaning of Treasury Regulations
promulgated pursuant to Section 409A (the “Section 409A Regulations”) shall be
paid unless and until Executive has incurred a Separation from Service.
Furthermore, to the extent that Executive is a “specified employee” of the
Company as of the date of Executive’s Separation from Service,and to the extent
required by the Section 409A Regulations, no amount that constitutes a deferral
of compensation which is payable on account of the Employee’s Separation from
Service shall be paid to Executive before the date (the “Delayed Payment Date”)
which is the first day of the seventh month after the date of Executive’s
Separation from Service or, if earlier, the date of Executive’s death following
such Separation from Service. All such amounts that would, but for this
paragraph, become payable prior to the Delayed Payment Date will be accumulated
and paid on the Delayed Payment Date. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A, the provision
will be read in such a manner so that all payments hereunder comply with Section
409A. Payments pursuant to this section are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Section 409A Regulations.
(b)    The parties intend that the payments and benefits provided to Executive
pursuant to this Agreement be paid in compliance with Section 409A so that no
excise tax is incurred under Section 409A. To the extent permitted by Section
409A and the Section 409A Regulations, the parties agree to modify this
Agreement, the timing (but not the amount(s)) of the payments or benefits
provided herein, or both, to the extent necessary to comply with Section 409A.
7.    Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 7, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits under this Agreement and
benefits payable outside of this Agreement will be either:
(a)    delivered in full, or
(b)    delivered as to such lesser extent which would result in no portion of
such severance and other benefits being subject to excise tax under Section 4999
of the Code, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the receipt by Executive on an after-tax basis, of the
greatest amount of severance benefits, notwithstanding that all or some portion
of such severance benefits may be taxable under Section 4999 of the Code. If a
reduction in the payments is required pursuant to the preceding sentence, the
reduction shall occur in the manner (the “Reduction Method”) that results in the
greatest economic benefit for Executive. If more than one method of reduction
will result in the same economic benefit, the items so reduced will be reduced
pro rata (the “Pro Rata Reduction Method”). Notwithstanding the foregoing, if
the Reduction Method or the Pro Rata Reduction Method would result in any
portion of the payments being subject to taxes pursuant to Section 409A of the
Code that would not otherwise be subject to taxes pursuant to Section 409A of
the Code, then the Reduction Method and/or the Pro Rata Reduction Method, as the
case may be, shall be modified so as to


Page 5

--------------------------------------------------------------------------------




avoid the imposition of taxes pursuant to Section 409A of the Code as follows:
(A) as a first priority, the modification shall preserve to the greatest extent
possible, the greatest economic benefit for Executive as determined on an
after-tax basis; (B) as a second priority, the payments that are contingent on
future events (e.g., being terminated without Cause), shall be reduced (or
eliminated) before the payments that are not contingent on future events; and
(C) as a third priority, the payments that are “deferred compensation” within
the meaning of Section 409A of the Code shall be reduced (or eliminated) before
the Contingent Payments that are not deferred compensation within the meaning of
Section 409A of the Code. Unless the Company and Executive otherwise agree in
writing, any determination required under this Section will be made in writing
by the independent public accountants who are primarily used by the Company
immediately prior to Change in Control (the “Accountants”), whose determination
will be conclusive and binding upon Executive and the Company for all purposes.
For purposes of making the calculations required by this Section, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive will furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company will bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section.
8.    At-Will Employment. Notwithstanding anything contained in this Agreement,
the parties acknowledge and agree that Executive’s employment with the Company
is and shall continue to be “at-will.”
9.    Dispute Resolution. In the event of any dispute or claim between the
parties, including any claims relating to or arising out of this Agreement or
the termination of Executive’s employment with the Company for any reason,
Executive and the Company agree that all such disputes shall be fully resolved
by binding arbitration conducted by the American Arbitration Association (“AAA”)
in Santa Clara County, under the AAA’s National Rules for the Resolution of
Employment Disputes then in effect, which are available online at the AAA’s
website at www.adr.org. Executive and the Company each acknowledge and agree
that they are waiving their respective rights to have any such disputes or
claims tried by a judge or jury.
10.    Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when received if mailed by U.S. registered or certified
mail, return receipt requested and postage prepaid. In the case of the
Executive, mailed notices shall be addressed to the Executive at the home
address which the Executive most recently communicated to the Company in
writing. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Chief Executive Officer.
11.    Successors.
(a)    Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
purchase of all or substantially all of the Company’s business and/or assets)
shall assume the Company’s obligations under this Agreement in writing and agree
expressly to perform the Company’s obligations under this Agreement in the same
manner and to the same extent that the Company


Page 6

--------------------------------------------------------------------------------




would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term “Company” shall include any
successor to the Company’s business and/or assets which executes and delivers
the assumption agreement described in this subsection (a) or which becomes bound
by the terms of this Agreement by operation of law.
(b)    Executive’s Successors. Without the written consent of the Company, the
Executive shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of the Executive hereunder
shall inure to the benefit of, and be enforceable by, the Executive’s personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
12.    Termination. This Agreement shall terminate in the event that Executive
is no longer part of the executive team of the Company as determined by the
Board of Directors and does not terminate service for Good Reason.
13.    Miscellaneous Provisions.
(a)    No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.
(b)    Modification/Waiver. No provision of this Agreement may be amended,
modified, waived or discharged unless the amendment, modification, waiver or
discharge is agreed to in writing and signed by the Executive and by an
authorized officer of the Company (other than Executive). No waiver by either
party of any breach of, or of compliance with, any condition or provision of
this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.
(c)    Integration. This Agreement constitutes the entire agreement and
understanding between the parties regarding Executive’s retention and severance
benefits, and it supersedes all prior or contemporaneous agreements, whether
written or oral, regarding that subject matter, including the Original
Agreement.
(d)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California.
(e)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(f)    Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.
(g)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.


Page 7

--------------------------------------------------------------------------------




THE PARTIES SIGNING BELOW HAVE READ THE FOREGOING AGREEMENT AND FULLY UNDERSTAND
AND AGREE TO EACH AND EVERY PROVISION CONTAINED HEREIN.
Date:
2/21/2018
 
/s/ Nancy Erba
 
 
 
Nancy Erba
 
 
 
 
 
 
 
Immersion Corporation
 
 
 
 
Date:
2/26/2018
 
By: Carl Schlachte
 
 
 
Its:























































    


Page 8